DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      VERNON HUGHES, M.D.,
                           Appellant,

                                    v.

      MISSISSIPPI EMERGENCY PHYSICIANS SERVICES, LLC,
                         Appellee.

                              No. 4D21-343

                          [October 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin Singer, Judge; L.T. Case No. CACE17-
010356.

  Albert Naranjo of AN Law Firm, P.A., Miami Lakes, for appellant.

   Patrick H. Telan and Marshall E. McKinstry of Grower, Ketcham, Eide,
Telan & Meltz, P.A., Orlando, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.